 



Exhibit 10.1
CONTRACT
BETWEEN
STILLWATER MINING COMPANY
AND
USW International Union, Local 1
EAST BOULDER UNIT

 



--------------------------------------------------------------------------------



 



         
ARTICLES OF AGREEMENT
    1  
 
       
ARTICLE 1 RECOGNITION
    1  
 
       
ARTICLE 2 NON-DISCRIMINATION
    1  
 
       
ARTICLE 3 UNION SECURITY
    2  
 
       
ARTICLE 4 MANAGEMENT RIGHTS
    2  
 
       
ARTICLE 5 MANAGEMENT-UNION COMMITTEE
    4  
 
       
ARTICLE 6 GRIEVANCE AND ARBITRATION
    4  
 
       
ARTICLE 7 MEDICAL ARBITRATION
    7  
 
       
ARTICLE 8 SENIORITY
    7  
 
       
ARTICLE 9 PROBATIONARY PERIOD
    8  
 
       
ARTICLE 10 JOB POSTINGS
    9  
 
       
ARTICLE 11 LAY-OFF AND RECALL
    9  
 
       
ARTICLE 12 SEVERANCE PAY
    11  
 
       
ARTICLE 13 HOURS OF WORK AND OVERTIME
    11  
 
       
ARTICLE 14 SICK/PERSONAL LEAVE/ATTENDANCE
    12  
 
       
ARTICLE 15 CLASSIFICATION AND WAGES
    14  
 
       
ARTICLE 16 SAFETY AND HEALTH
    14  
 
       
ARTICLE 17 BENEFITS
    16  
 
       
ARTICLE 18 HOLIDAYS
    18  
 
       
ARTICLE 19 VACATION
    19  
 
       
ARTICLE 20 UNION LEAVES OF ABSENCE
    20  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 21 FAMILY AND MEDICAL LEAVE
    21  
 
       
ARTICLE 22 MILITARY SERVICE
    23  
 
       
ARTICLE 23 BEREAVEMENT LEAVE
    23  
 
       
ARTICLE 24 JURY AND WITNESS SERVICE
    23  
 
       
ARTICLE 25 CONTRACTING OUT
    24  
 
       
ARTICLE 26 MISCELLANEOUS
    24  
 
       
ARTICLE 27 MINE/PLANT CLOSURE
    26  
 
       
ARTICLE 28 NO STRIKE
    26  
 
       
ARTICLE 29 PAST PRACTICE
    26  
 
       
ARTICLE 30 VALIDITY
    26  
 
       
ARTICLE 31 COMPLETE AGREEMENT
    27  
 
       
ARTICLE 32 TERM OF AGREEMENT
    27  

 



--------------------------------------------------------------------------------



 



ARTICLES OF AGREEMENT
This Agreement is between Stillwater Mining Company East Boulder Operation
(“Company”), its successors and assigns, and the USW International Union, Local
1 (“Union”), East Boulder Unit, its successors and assigns.
ARTICLE 1
RECOGNITION
Section 1. The Company recognizes the Union as the sole and exclusive bargaining
representative for the following Company employees employed by the Company at 12
Miles FS 205, McLeod, Montana. All hourly production and maintenance employees,
including warehouse employees, and custodians; but excluding all temporary
employees, student summer hires, professional employees, technical employees,
office clerical employees, guards, dispatchers and supervisors, and those above
the rank of supervisor.
Section 2. The Union’s Workers’ Committee represents Union interests to the
Company. The Workers’ Committee will be selected by the Union, and consist of
four (4) members, including the Local Unit Chairman who will be the Chair. The
three (3) remaining members will consist of one (1) Miner’s Representative, one
(1) Surface Representative, and one (1) Underground Representative. Alternates
may be selected to replace absent Committee members.
Section 3. The Local Unit Chairman will promptly notify the Company, in writing,
of the names of the Workers’ Committee members and Stewards. The Company will be
notified, in writing, of any changes to these groups.
Section 4. The activities of the Union’s Workers’ Committee will not result in
any disruption of the Company’s operations, and employees will not neglect their
duties and responsibilities.
ARTICLE 2
NON-DISCRIMINATION
Section 1. The Company and Union agree that neither will discriminate nor harass
any employee or applicant for employment because of race, creed, marital status,
color, age, disability, religion, national origin or sex in violation of any
applicable Federal, State or local law.

-1-



--------------------------------------------------------------------------------



 



ARTICLE 3
UNION SECURITY
Section 1. Every employee covered by this Agreement must, for the life of this
Agreement after the grace period described below, satisfy a financial obligation
to the Union as the exclusive bargaining representative. Under this Agreement,
the financial obligation for union members is an amount equivalent to monthly
dues, and for non-members a fee amount, as determined by the Union, to perform
the duties as exclusive representative under this Agreement.
This financial obligation is a condition of continued employment and is in
consideration for the cost of representation and collective bargaining and is
not contingent upon present or future membership in the Union.
The grace period for this Agreement is thirty (30) calendar days following the
completion of the employee’s probationary period or by the thirtieth (30th)
calendar day following the effective date of this Agreement, whichever is later.
Neither the Union, Company, nor any of their officers, agent or members will
intimidate or coerce employees about membership or non-membership in the Union.
If any dispute arises as to whether there has been any violation of this
provision (or whether an employee affected by this Agreement has failed to meet
the financial obligation), the dispute will be submitted directly to arbitration
for determination.
The Union will indemnify and save the Company harmless against any and all
claims, demands, suits or other forms of liability that will arise out of or by
reason of action taken by the Company complying with the provisions of this
Article.
Section 2. For employees in the bargaining unit, the Company agrees to deduct
the Union dues for the month from the wages due each month, providing each
employee from whose check Union dues are to be deducted has on file a signed
payroll deduction authorization.
ARTICLE 4
MANAGEMENT RIGHTS
Section 1. Management retains all the general and traditional rights to manage
the business as well as any rights under the law or agreed by the parties. These
rights rest exclusively in management who are the sole decision makers regarding
the Company’s operations. The following list of specific management rights is
not intended to be all-inclusive, but are some of those rights considered to be
general rights of management. The fact that a particular management right is not
included in the following listing does not mean the right does not exist.

-2-



--------------------------------------------------------------------------------



 



Section 2. The Company has the right to determine the number of employees
required by the Company at any place from time to time, for any and all
operations; to determine the jobs, content of jobs and to modify, combine or end
any job, classification, department or operation; to hire, classify, transfer,
promote, demote and layoff employees; to determine qualifications, evaluate
performance and assign and direct the workforce; to maintain order and
discipline; and to reprimand, suspend, discharge and otherwise discipline for
just cause.
Section 3. The Company has the right to create and administer rules, policies
and procedures. This will include the right to establish or revise attendance,
work, substance abuse, drug and/or alcohol testing, functional testing and
safety rules. The Company has the right to establish or revise a disciplinary
policy to address violations of these rules.
Section 4. The Company also has the right to determine the number and types of
facilities and working places; the kinds and locations of machines, tools and
equipment to be used; and the right to schedule production; to maintain
efficiency; to introduce new or improved research methods, materials, processes,
techniques, machinery and equipment, means of processing, distribution and
mining; to set the standards of productivity and the products to be produced; to
determine employees’ working schedules, including, but not limited to, the
number of hours and shifts to be worked; to determine when overtime work is
necessary and to assign overtime; to choose customers; to utilize part-time and
temporary employees; to decide where or when training on a particular operation
or job is required, how much training is required and the right to move or
retrain employees; to determine the amount and form of any incentive and/or
bonus compensation to be paid in addition to wages; to establish, implement,
modify, suspend or terminate any contract or incentive program; to use
independent contractors to perform any work or services.
Section 5. The Company’s failure to exercise any right or function reserved to
it, or the exercise of a management right in a particular way, will not prevent
the Company from exercising any of its rights in the future or in some other way
not in conflict with this Agreement. The only restrictions on management rights
are those expressly provided for in this Agreement.
Section 6. The exercise of these rights alleged to be in conflict with any other
provision of this Agreement will be subject to the grievance and arbitration
procedures.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 5
MANAGEMENT-UNION COMMITTEE
Section 1. The Company and the Union recognize the benefits of an open forum
where information, mutual concerns, interests, and complaints (not covered by
the grievance and arbitration procedures) affecting the workplace can be freely
discussed, with a view to exploring possible solutions which are acceptable and
beneficial to employees, the Union and the Company. Without limiting the
opportunity for the Union and the Company to meet informally at the East Boulder
Operations, the parties agree to establish a Management-Union Committee (MUC).
Section 2. The Workers’ Committee will serve as representatives for the Union at
MUC meetings. The Company representatives will be comprised of Senior Management
personnel.
Section 3. MUC meetings will normally be held during regular business hours, as
necessary, on at least a quarterly basis. Logistics for the meeting will be
mutually agreed upon and coordinated through the Human Resources Department.
Senior Management from the East Boulder Operations will discuss agenda items
with the Local Unit Chairman prior to the meeting. A formal meeting agenda will
be given to all Committee members at least five (5) days prior to the meeting,
whenever possible.
Section 4. For employees on their regularly scheduled shifts, time spent at MUC
meetings will be considered as time worked and will be paid at an employee’s
normal base rate. The Company will make every reasonable effort to schedule the
MUC members on shift during MUC meetings.
Section 5. The MUC is limited to joint discussion and consultation, and is not
intended to limit or restrict the rights reserved to the Union or the Company by
this Agreement. The Committee is not intended to take the place of normal
communication between employees and the Company, or to serve as an alternative
to the grievance and arbitration procedures of this Agreement.
ARTICLE 6
GRIEVANCE AND ARBITRATION
Section 1. It is recognized that, from time to time, dispute(s) between the
Company and its employees may occur. The employees will try to settle these
differences as quickly as possible with their immediate foreman or supervisor.
The employee has the right to be accompanied and assisted by a Steward or
Committee Member. If the disagreement cannot be resolved between the parties, a
grievance may be filed. A “grievance” is a dispute as to the

-4-



--------------------------------------------------------------------------------



 



interpretation, application, or alleged violation of any of the provisions of
this Agreement.
Section 2. Should a grievance arise that is not verbally settled with the
immediate supervisor, an earnest effort will be made to settle such grievances
in the following manner:
Step 1: The grievance shall be presented in writing to the Human Resources
Department within fifteen (15) days from the time the employee has knowledge of
the occurrence. The supervisor has fifteen (15) days to respond in writing to
the grievance. If the supervisor’s written answer is not accepted, the Union
must advance the grievance through the Human Resources Department to the
applicable manager or his designee in writing within fifteen (15) days following
the supervisor’s written answer.
Step 2: The applicable manager or his designee will have up to fifteen (15) days
to conduct a grievance meeting. The meeting will be comprised of no more than
three Union Representatives and up to three Company Representatives, to include
at least one representative from the department from which the grievance arose.
In an earnest effort to resolve the dispute, the Company and Union will disclose
throughout the grievance process, facts and information relied upon. Following
the meeting the Company will have fifteen (15) days to respond in writing to the
grievance. The Union will have fifteen (15) days to respond in writing to the
Companies’ answer from the second step meeting.
Section 3. Failure by either party to comply with the time limits set forth in
this Article shall result in the grievance being advanced to the next step. The
time limits set forth in this Article may be extended, in writing, by mutual
agreement, on a case-by-case basis. The Company will pay for time spent by Union
representatives in grievance meetings that are scheduled during their regular
working hours.
Section 4. If the answer from the grievance Step 2 meeting is not accepted by
the Union, the grievance will automatically be referred to arbitration. The
Company and Union will agree on a tentative date for the arbitration, not to
exceed 50 days following the Union’s notice to the Company that they do not
accept the Company’s Step 2 response.

  A.   The Company and the Union mutually agree to select a three (3)-member
arbitration panel. The arbitrators will normally reside in the State of Montana
and will have direct experience in collective bargaining disputes. The parties
will establish a rotation for the arbitration panel. Following the hearing, the
arbitrator’s decision will be reduced to writing and submitted to both parties
within five (5) working days from the date of the hearing.

-5-



--------------------------------------------------------------------------------



 



  B.   Should the members of the panel be unavailable or in instances where the
Company and the Union determine not to use a member of the Panel, the following
procedure will be utilized. The parties shall refer the grievance to the Federal
Mediation and Conciliation Service. The parties shall request the Federal
Mediation Service to submit a panel of seven (7) arbitrators. Each party shall
have the right to reject one panel of arbitrators. Striking of the first name
shall be determined by the flip of a coin and then the parties shall alternately
strike a name until one arbitrator is left. The arbitrator shall be notified of
selection by a letter from the parties requesting that the arbitrator set a time
for the hearing, subject to the availability of the Company and the Union
representative. Arbitration hearings shall be held in Billings, Montana.

Section 5. In rendering a decision, the arbitrator will be governed and limited
by this Agreement’s provisions, applicable law, and the expressed intent of the
parties as described in this Agreement. The arbitrator will have no power to add
to, subtract from, or modify any of the terms and provisions of this Agreement,
or substitute his judgment for that of the Company. The arbitrator will confine
his judgment strictly to the facts submitted in the hearing, the evidence before
him, and this Agreement’s express terms and provisions. The arbitrator’s
decision will be final and binding upon the parties.
Section 6. The Company and the Union shall bear the costs of their respective
expenses, and shall share, equally, the cost of the arbitrator.
Section 7. The Union and the employees waive their right to pursue any judicial
or administrative remedy against the Company as to any matter subject to the
procedures established in this Article until such procedures are exhausted. Any
settlement under the procedures established under this Article, short of
arbitration, will be binding upon the Company, the Union, and the employees and
will preclude any further administrative or judicial relief.
Section 8. Any employee has the right to have a Steward or Committee Member
present if they are called into a meeting, which may result in disciplinary
action.
Section 9. If it is necessary for a Steward or Committee Member to take time off
during their regularly scheduled shift to investigate or resolve a grievance,
they shall request the permission of their immediate supervisor, which
permission shall not be unreasonably withheld. When a Steward or Committee
Member enters an area other than their normal work area, they shall inform the
supervisor of that area of their presence and reason for being there. As well, a
Steward or Committee Member shall inform their supervisor when returning to
their normal work area or duties.
Section 10. Grievances dealing with suspensions and/or discharges will be moved
immediately to Step 2 of the grievance procedure.

-6-



--------------------------------------------------------------------------------



 



Section 11. The Union, by not exercising any functions thus reserved to it or by
exercising any such function in a particular way, shall not be deemed to have
waived its right to exercise such function as set forth in this Agreement.
ARTICLE 7
MEDICAL ARBITRATION
Section 1. In the event a dispute arises concerning the physical fitness of an
employee to return to work or to continue to work, an attempt to resolve the
dispute by conference or consultation between a licensed physician selected by
the Company and a licensed physician selected by the Union, will first be made.
Section 2. If no satisfactory conclusion is reached and the Union or the Company
so elects, a Board of three (3) licensed physicians will be selected, one by the
Company, one by the Union, and one by the two so-named, who will decide the
case. The decision of the Board will be final and binding on both parties to
this Agreement and retroactive to the date the dispute arose.
Section 3. The Company will bear the expense of the physician of its choice, and
the Union will bear the expense of the physician of its choice. The expense of
the third physician will be paid by the losing party. In the event that the
decision of the Board does not result in a clear-cut losing party, the expense
of the third physician will be paid equally by the parties.
ARTICLE 8
SENIORITY
Section 1 . Company seniority will be determined by an employee’s date of
original employment with the Company, or predecessor companies Chevron or
Manville, if there has been no service break. Company seniority will apply only
for purpose of applicable benefit plans and earned vacation.
Section 2. Union seniority will be determined from the employee’s date of
original employment with the Company at its facilities covered by this Agreement
or date of employment if there had been a break in service. An employee’s union
seniority will be lost if the employee:

  A.   Quits.     B.   Is discharged for just cause.     C.   Fails to work for
any reason for two (2) years, or length of service, whichever is less.
    D.   Fails to return to work upon termination of a leave of absence.

-7-



--------------------------------------------------------------------------------



 



In addition, an employee’s Union seniority shall be lost if the employee is
promoted to a full-time non-bargaining unit position for a period in excess of
one (1) year. If the employee returns to the bargaining unit, he/she must make
the Union whole.
If an employee is re-employed subsequent to termination for an above-stated
cause, said employee shall be considered a new employee for seniority purposes.
Section 3. Department Mine, Concentrator, Underground Maintenance and Warehouse
seniority will be determined by the date on which the employee begins continuous
service in one of the following departments:

  A.   Mine     B.   Concentrator/Concentrator Maintenance/Surface     C.  
Underground Maintenance     D.   Warehouse

The employee will lose department seniority in any previous department once
department seniority is established in any other department.
Section 4. The Company will annually provide the Union with a current seniority
list which will also be posted in the workplace.
Section 5. If employees are hired on the same day, seniority will be decided by
the flip of a coin.
ARTICLE 9
PROBATIONARY PERIOD
Section 1. All new employees will be considered probationary employees for a
period of seven hundred eighty (780) hours worked.
Section 2 Unless Company policies provide otherwise, probationary employees will
not be eligible for any benefits granted to regular employees under this
Agreement. No terms of this Agreement other than this Article and the
appropriate wage rate will apply to probationary employees.
Section 3. Employees continued in employment after the end of the probationary
period will become full-time employees and will be credited with continuous
service from the original date of hire.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 10
JOB POSTINGS
Section 1. Whenever the Company determines a vacancy, other than a temporary
vacancy, exists in any biddable job classification, or a new job becomes
available, the Company will post a job posting on the bulletin boards for ten
(10) consecutive days. Employees desiring to bid on the vacancy will apply in
writing to the Human Resources Department within the allotted ten (10) days.
Laid off employees, who have seniority rights, will be eligible to bid on all
job postings. Upon request, a copy of the job posting and of all bids will be
provided to the Local Unit Chairman.
Section 2. The Company will determine the successful candidate based on relevant
job-related criteria utilizing job skills assessment. The requisite skills,
knowledge and ability to perform the relevant tasks of the job may be determined
through tests, licenses or certifications. Employees who have incurred any of
the following in the twelve (12) months prior to bidding or promotion are not
entitled to consideration for advancement:
one (1) or more suspensions, or
two (2) or more written safety-related disciplinary actions, or
one (1) or more safety-related lost time incidents, or
one (1) or more MSHA medical reportable incidents.
Section 3. Temporary vacancies of less than ninety (90) days may be filled at
the Company’s discretion.
Section 4. If the successful bidder proves unsatisfactory after a thirty
(30) day evaluation period, or chooses not to continue in the new position
within the thirty (30) day evaluation period, the employee will be returned to
the position last held with no loss of seniority. The Company will then fill the
position with the next senior qualified candidate from the original posting.
Section 5. An employee who is awarded a job posting outside his department
cannot bid for another job for a period of one (1) year. An employee who is
awarded a job posting within his department cannot bid for another job for a
period of four (4) months.
ARTICLE 11
LAY-OFF AND RECALL
Section 1. For the purpose of lay-off and recall, qualifications to perform the
job(s) concerned and seniority shall apply. The employee(s) with the least
departmental seniority in the affected classification within the department
shall be the first full-time employee laid off in each department, and so on.
Employee(s) displaced from their classification(s) shall first be entitled to
displace the junior

-9-



--------------------------------------------------------------------------------



 



employee in their department provided they are qualified to perform the work
involved. Employee(s) not qualified to displace junior employees within their
department shall be entitled to displace the junior employee in other
departments, based upon Union seniority, provided they are qualified to perform
the work involved. Upon recall, the last full-time employee laid off will be the
first full-time employee recalled, providing such employee is qualified to
perform the job in question, utilizing Union seniority. Temporary employees and
probationary employees will be laid off prior to employees on the seniority
list, unless the temporary or probationary employees have special skills not
held by regular employees.
Section 2. An employee has fifteen (15) days to respond to a recall to work by
certified mail. The fifteen (15) days will begin running when the Company makes
its initial attempt to recall. Unless other arrangements are made, the recalled
employee will have up to fifteen (15) days to return to work after responding to
the Company’s offer. Failure to respond or return to work within the time limits
outlined in this Section will result in a loss of seniority.
Section 3. The Company will meet with the MUC Committee to discuss any layoffs
or reduction-in-force prior to implementation. The Company will notify the Union
of any pending layoff or reduction-in-force as far in advance as possible. If a
layoff is less than ninety (90) days in duration, the Company will pay its
portion of the cost of fringe benefits during the layoff.
Section 4. For purposes of this Article, it is understood that an employee’s
qualifications to perform a job will be based on relevant job-related criteria
utilizing job Skills Assessment. The requisite skills, knowledge and ability to
perform the relevant tasks of the job may be determined through tests, licenses
or certifications.
Section 5. The proposed creation of a new test, or the elimination or change of
an existing test, shall first be discussed with the area Chief Steward of the
affected department. If the parties aren’t able to agree on such new test or
changes, the Union may file a grievance as to the reasonableness of the test as
set forth in this Agreement.
Section 6. Employees on lay off are required to inform the Company of any
address changes via Certified Mail.
Section 7. If a laid-off employee, with recall rights, refuses a reinstatement
offer, the employee forfeits his/her Union seniority.

-10-



--------------------------------------------------------------------------------



 



ARTICLE 12
SEVERANCE PAY
Section 1. Any full-time employee who loses seniority because of a long-term
layoff or a permanent mine closure will be entitled to one (1) week of severance
at the employee’s base rate of pay for each full year of continuous service with
the Company up to a maximum of fifteen (15) weeks of pay.
Any full-time employee who is laid off and granted severance pay pursuant to
this section, if re-employed and subsequently laid off through a
reduction-in-force, shall be denied a second severance pay allowance unless
continuous service since re-employment has been one year or more. Any employee
who, is laid off or whose employment is severed and granted severance pay
pursuant to this Section, returns to active work within a length of time which
is less than that paid as severance, may continue to reimburse the Company the
excess severance pay within sixty (60) days of recall. Any excess severance pay
repaid to the Company as set forth above, shall be paid to the employee in the
event of a subsequent lay-off.
ARTICLE 13
HOURS OF WORK AND OVERTIME
Section 1. The normal workweek will begin at 7:01 a.m. each Sunday and end at
7:00 a.m. the following Sunday. Overtime will paid for all hours worked in
excess of forty (40) hours during a workweek.
Section 2. Changes in working schedules (other than temporary incidental
changes) will be discussed with the MUC prior to implementation.
Section 3. An employee who is called back for immediate work after leaving
Company property or who is called for immediate work outside their scheduled
working hours, and actually begins working, will be paid time and one-half
(11/2) for work actually performed. Under this Section, employees will be called
out and paid for a minimum of five (5) hours at the time and one-half (11/2)
rate (in lieu of travel time and mileage).
Section 4. If an employee’s regularly scheduled shift is canceled less than
ninety (90) minutes before it is scheduled to begin, the employee will either
work a minimum of four (4) hours or be paid four (4) hours at this regular
hourly rate in lieu of work.
Section 5. Upon prior approval of the supervisors involved, employees may
mutually agree to exchange shifts or days off provided the exchange does not
cause any disruption or increased cost to the Company, and that the exchange
does not cause the employee to be on duty more than sixteen (16) hours in any
twenty-four (24) hour period.

-11-



--------------------------------------------------------------------------------



 



Section 6. The Company agrees that overtime will be distributed as uniformly and
equally as possible and practical within each classification. Employees will not
be forced to work overtime as long as there are employees in their
classification who are qualified and willing to work such overtime. If no
qualified employees volunteer to accept requested overtime, the Company will
assign the overtime to a qualified employee, based on reverse order of
department seniority. Employees who decline offered overtime will be charged for
the overtime offered as if it has been worked for the purpose of overtime
allocation.
Section 7. Any employee who has worked sixteen (16) consecutive hours will be
compensated at double (2) time for all hours worked over sixteen (16). Any
employee who has worked sixteen (16) or more hours will be allowed a rest period
of at least eight (8) hours with no loss of overtime pay.
Section 8. Pyramiding of overtime is prohibited.
Section 9. For the purpose of computing weekly overtime the following will be
considered as time worked: holidays, jury/witness service, union business
involving contract administration or negotiations for the purpose of renewing
this Agreement, which fall on an employee’s regularly scheduled work day; or
meetings, training and conferences required by the Company. These hours will not
exceed the number of hours in the employee’s normal work day.
Section 10. Except for the first shift worked for each work rotation, an
employee will be given twenty-four (24) hours notice of a change in shift. In
the event that such twenty-four (24) hours notice is not given, the employee
shall receive one and one-half (11/2) times their base rate for all hours worked
on the first shift of the change. This does not apply to employees requesting
change of rotation.
Section 11. Employees who work a shift other than day shift will be paid a shift
differential of fifty cents ($.50) per hour.
ARTICLE 14
SICK/PERSONAL LEAVE/ATTENDANCE
Section 1. Effective July 1, 2005 and each July 1 during the term of this
Agreement, employees who have completed their probationary period shall have
available six (6) full or partial, paid or unpaid days for sick/personal leave
each year as well as one (1) vacation day. The vacation day may be taken at
random and is to be used at the employee’s discretion to cover attendance
issues. This leave is intended for time for which the employee is absent for
reasons of non-work related sickness, injury or accident, emergency or personal
business.
Section 2. In order to receive payment for hours absent in a shift under this
Article, employees shall be required to submit on the first shift worked after
the

-12-



--------------------------------------------------------------------------------



 



absence(s), a doctor’s statement verifying the employee’s inability to work due
to his/her own non-occupational illness or injury.
Section 3. Commencing September 2006 and each year thereafter, employees shall
be paid a bonus for all sick/personal days not used from July 1 of the previous
year to July 1 of the current year. Such bonus shall be paid as follows:

      No. of Unused Days   Bonus Calculation
6
  2.00  X  hours/shift  X  base rate  X  6 days
5
  1.75  X  hours/shift  X  base rate  X  5 days
4
  1.50  X  hours/shift  X  base rate  X  4 days
3
  1.50  X  hours/shift  X  base rate  X  3 days
2
  1.25  X  hours/shift  X  base rate  X  2 days
1
  1.00  X  hours/shift  X  base rate  X  1 day

Section 4. Employees who qualify for Short Term Disability (“STD”) benefits are
required to use available vacation, the personal holiday and/or sick /personal
days (or a combination thereof) to satisfy the waiting period. The Company will
waive the advanced notice requirements for an employee electing to use paid
vacation.
Section 5. Upon completion of their probationary period, employees shall be
granted a pro-rated number of full or partial, unpaid or paid sick/personal days
available for use in the remainder of the year. Employees completing their
probationary period in July, August or September are eligible for four
(4) sick/personal days; in October, November or December, three (3) days; in
January, February or March, two (2) days; or in April, May or June, one (1) day.
Section 6. To maintain order and efficiency in the Stillwater Mining Company
operation, employees must be available to perform their work on a full-time
basis. Good attendance, including reporting to work on time, is a condition of
continued employment.
Section 7. Any excused time off covered in the Collective Bargaining Agreement
or under State or Federal employment law will be excluded from this Article;
however, proper reporting off procedures must be followed for all absences.
Section 8. Reporting Off. Employees must call the designated call off number at
least thirty (30) minutes prior to the start of their shift and state the reason
for the absence. Calls must be made by the employee and not from spouses, family
members or others. Employees who report off properly will use one
(1) sick/personal day for each absence.
Section 9. Tardy. Employees will be considered Tardy should he/she call off
properly and then report to work within three (3) hours from the start of
his/her

-13-



--------------------------------------------------------------------------------



 



scheduled shift. Employees who are tardy will use one (1) sick/personal day upon
the third offense. Every tardy thereafter, and within the twelve (12) month
period, will result in the use of one sick/personal day.
Section 10. Employees who fail to properly report off shall be defined as AWOL
and shall be charged sick/personal days as follows:

  A.   Employee fails to report off properly, but calls within one hour after
the start of shift – uses 2 sick/personal days     B.   Employee does not call
off – uses 3 sick/personal days

Section 11. Employees who have further absence(s), not otherwise provided for in
this Agreement, will be discharged.
ARTICLE 15
CLASSIFICATION AND WAGES
Section 1. The classifications and rates of pay are attached to this Agreement
and will continue in effect for the duration of this Agreement.
Section 2. Employees temporarily assigned to work in a classification other than
their current classification will continue to be paid the rate of pay for their
current classification.
Section 3. Management personnel may perform bargaining unit work when training,
investigating, testing, and in emergencies, or situations in which no qualified
bargaining unit employee is available to do the job required.
Section 4. If a full-time employee is demoted, through no fault of their own,
from their regular classification, the employee will receive the higher rate of
pay for a period of one (1) week for each full year of service at the previous
classification, at the time assigned to the lower classification. There will be
no pyramiding of rate retention under this Article.
ARTICLE 16
SAFETY AND HEALTH
Section 1. The Company and the Union believe an effective safety and health
program is essential for employee morale and well-being, as well as the long-
term viability of the Company. Accordingly, the Company recognizes its
obligation to prevent, correct and eliminate all unhealthy and unsafe working
conditions and practices. Employees are also expected to recognize, address and
report unhealthy or unsafe working conditions. Further, employees will

-14-



--------------------------------------------------------------------------------



 



follow all Company safety and health rules and procedures and comply with
applicable State and Federal regulations.
Section 2. The Company will recognize one (1) Safety and Health Committee for
the East Boulder Operations. The respective Safety and Health Committees will
consist of representatives elected annually by members of each work group at
each location. These Committees will meet monthly to discuss safety and health
issues, recommend corrective actions, and communicate safety and health
information back to employees.
Section 3. There will be a Joint Safety and Health Review Committee (“JSHRC”) at
each location where a Safety and Health Committee exists. It will be composed of
four (4) members of the Safety and Health Committee and will meet at least
quarterly. There will be equal representation of Company appointees and Union
appointees on the JSHRC. Time spent in JSHRC_meetings and approved activities
will be considered as time worked. All matters considered and handled by the
JSHRC will be reduced to writing, and the joint minutes will be maintained and
communicated at the monthly Safety and Health Committee meetings.
Section 4. The Company will conduct occupational health and medical monitoring
to measure exposures in the workplace as appropriate, or upon the recommendation
of the JSHRC. Results will be distributed to the appropriate Safety and Health
Committees and the Local Unit Chairman, to the extent that employee
confidentiality is not compromised.
Section 5. The Company will pay for required medical examinations and the
results will be kept in the employee’s confidential medical file. Upon request,
a copy of these records will be provided to the affected employee.
Section 6. Personal protective equipment required by statute or for special
tasks not regularly performed will be provided by the Company at no cost to the
employee. Upon employment, the Company will provide a one-time allocation of
other Company required personal protective equipment. The Company will allow
employees to purchase subsequent or additional personal protective equipment
through the warehouse at Company cost. Employees whose personal protective
equipment is damaged or destroyed through abnormal conditions, not attributed to
abuse, will receive replacement personal protective equipment through the
warehouse at Company expense.
Section 7. Prescription safety glasses will be provided at a rate of one
(1) pair per year. Replacement non-prescription safety glasses will be
available.
Section 8. The Company will provide for an ongoing safety and health training
program. The content of health and safety training courses will be reviewed with
the JSHRC prior to selection. Time spent on Company approved training will be

-15-



--------------------------------------------------------------------------------



 



considered as time worked. The cost of Company approved training will be paid by
the Company and expenses reimbursed based on current Company policy.
Section 9. No employee will perform unsafe work or be required to perform unsafe
work. Employees performing unsafe work or unsafe practices will be subject to
disciplinary action, up to and including discharge. Refusal to perform unsafe
work will not warrant or justify any present or future disciplinary action.
ARTICLE 17
BENEFITS
Section 1. The Company will provide bargaining unit members with the benefits
described in this Article.
Section 2. There will no unilateral changes by the Company to benefit levels
during the life of this Agreement, except those required by regulatory agencies.
Section 3. BENEFIT PLANS

  A.   Health Insurance (medical, dental and prescription)

  •   The Company will pay 80% of premium and Employee will pay 20% of the
premium. Employee premiums will be deducted on a pretax basis. Employee
contributions will be subject to adjustment on January 1 of each year of this
Agreement.     •   Deductible does not apply to most provider services     •  
$1,000 / $2,000 out-of-pocket maximum amounts     •   Diagnostic and
preventative services: No deductible. Payable at 100 percent of the allowable
fee. Dental work involving crowns are designated Type II service.     •  
Prescriptions

             
Generic
  $ 10     (maximum 30 day supply)
Formulary
  $ 20     (maximum 30 day supply)
Non-Formulary
  $ 30     (maximum 30 day supply)

  •   Some maintenance type prescriptions, i.e., high blood pressure,
cardiovascular, insulin. etc., are available in a 90-day supply for the price of
(2) co-pays through a mail order pharmacy.

-16-



--------------------------------------------------------------------------------



 



  •   Accident benefits are payable only for services provided within 90 days of
the Accident. After 90 days or $500, whichever comes first, general Plan
Benefits apply.     •   Treatment of Chemical Dependency is subject to
pre-authorization and case management

  B.   Short Term Disability

  •   Eligibility: All full-time active employees who regularly work at least 30
hours per week and have completed one (1) year of continuous service.     •  
Elimination Period: Loss of wages for 40 hours or 5 scheduled shifts, whichever
is less, for Disability due to a non-occupational injury or illness.     •  
Schedule of Benefits

Less than 1 year of Company seniority ................ no benefits
1 year of Company seniority, but less than
5 years of Company seniority ................ 60% benefit up to 26 wks
5 years or more of Company seniority          100% benefit up to 26 wks

  C.   Long Term Disability

  •   Waiting Period: 180 days     •   Benefit: 60% of regular pay, not to
exceed $6,000 per month subject to reduction by deductible sources of income or
Disability Earnings     •   Maximum Period: Age 65

  D.   401(k) Plan and Trust

  •   Employer contributions are equal to a 1 to 1 match based on an employee’s
pretax contributions up to 6%.     •   Employer matching contributions made in
non-restricted Company stock     •   Maximum employee deferral amount will be
60%; subject to Plan guidelines and limitations     •   During the term of this
Agreement, the Company will maintain the current matching contribution level for
the 401(k) Plan and retains the ability to change the form of match (cash or
stock)

-17-



--------------------------------------------------------------------------------



 



  E.   Vision Service Plan     F.   Company Sponsored Life Insurance and
Accidental Death & Dismemberment     G.   Employee Assistance Plan and Nurse
Advisor     H.   Employee Stock Purchase Plan     I.   Flexible Spending
Accounts

Section 4. Revised benefit brochure will be distributed to all employees
periodically. This information is being provided as a summary only and not
intended to replace or amend and benefit Plan Documents or Summary Plan
Descriptions.
ARTICLE 18
HOLIDAYS
Section 1. The following days will be considered holidays:

     
New Year’s Day
  Good Friday
Memorial Day
  Independence Day
Labor Day
  Thanksgiving
Day after Thanksgiving
  Christmas Eve
Christmas Day
  Personal Holiday

Section 2. Employees who are required to work on any of the above holidays will
receive pay at the rate of time and one-half (11/2) plus holiday pay for all
hours worked. Each full-time employee not required to work on these holidays
will receive eight (8) hours pay for such holidays at their regular rate of pay.
Employees scheduled to work on a holiday who fail to report to work will not
receive holiday pay.
Section 3. When a Saturday or Sunday holiday is observed on a weekday, the
holiday pay will apply on that weekday. Employees scheduled to work a rotating
shift, will be paid holiday pay on the calendar day on which the holiday occurs.
The actual holiday schedule will be posted each year, as soon as practical.
Section 4. An employee absent on either the scheduled workday before or after
the holiday will not receive pay if the absence is not scheduled and approved by
the Company. An employee who is receiving disability benefits on both the
scheduled workday before and after the holiday will not receive pay for the
holiday.

-18-



--------------------------------------------------------------------------------



 



Section 5. Employees will be entitled to one (1) personal holiday which may be
taken after the employee has completed their probationary period, provided at
least one (1) rotation’s notice is given to the Company. Scheduled annual
vacation will take precedence over the scheduling of personal holidays. In the
case where more than one employee per crew requests to take a personal holiday
on the same day, department seniority will govern if the personal holiday had
been scheduled between January 1 and March 31 of any year. Personal holidays
will be allocated on a first come, first serve basis if scheduled after April 1
of any year. Personal holidays will be allocated and granted based on
operational needs and the wishes of the employee. No more than one (1) person
per crew will be allowed off on personal holiday on any particular day, except
at Company discretion. When an employee takes the personal holiday immediately
prior to or immediately after a holiday, the employee will be paid according to
this Article, provided that the employee works the last scheduled shift prior to
and the next scheduled shift after the holiday and the personal holiday. If the
personal holiday is not scheduled to be taken in the calendar year, the employee
will be paid for eight (8) hours for the personal holiday at their base rate.
Personal holidays may not be banked or carried over into the next year.
ARTICLE 19
VACATION
Section 1. Employees will be eligible for paid vacation time in accordance with
the following provisions.

          Amount of Paid Years of Service   Vacation Available
1 through 4
  80 hours
5 through 9
  120 hours
10 or more
  160 hours

Section 2. At the beginning of the calendar year, each full-time employee who
has completed one year of continuous service will be credited with vacation
based on length of service. Employees who have less than one year of service,
but have completed their probationary period, will be credited with a pro rata
amount of vacation on January 1.
Section 3. At the beginning of each calendar year, full-time employees who have
completed fourteen (14) or more years of continuous service will receive a one
thousand dollar ($1,000) bonus.
Section 4. Employees may choose to receive pay in lieu of time off for vacation.
Pay in lieu of time off will also be provided when the Company requests an
employee to forego his vacation. If, due to an extreme situation, the Company

-19-



--------------------------------------------------------------------------------



 



requires an employee to work during a previously scheduled vacation, the Company
will make the employee whole for any verifiable, non-refundable expenses
incurred by the employee. Vacation cannot be carried over into the next calendar
year without the Company’s approval. Vacation must be taken in full-shift
increments, unless shift scheduling dictates otherwise.
Section 5. Vacation schedules will be posted or circulated among employees
during the month of January of each year for employee to indicate their vacation
preference. Vacation request forms will be utilized, with a copy of the approved
form returned to the employee. Vacation will be scheduled to meet the preference
of employees whenever possible. In case of conflict over any vacation period,
vacation will be granted in order of department seniority. Where an employee
elects to split a vacation, that employee’s seniority rights will prevail only
for the first choice until all other employees in the vacation unit have had
their first choice. It is understood that the Company retains the right to
schedule vacations as operational conditions dictate. However, no employee will
be forced to take vacation which has already been approved at a time undesirable
to the employee. Vacation requests must be pre-authorized by the supervisor at
least one (1) rotation’s notice in advance.
Section 6. Holidays falling during an employee’s vacation will be compensated
for by holiday pay or by a one-day extension of the vacation, as the employee
elects.
Section 7. Employees terminating service with the Company will be paid vacation
earned in the current year.
Section 8. For employees on a 12-hour shift schedule, vacation will be taken and
paid in ten (10) hour shift increments.
ARTICLE 20
UNION LEAVES OF ABSENCE
Section 1. The Company may grant a short-term unpaid leave of absence for Union
officials or members to attend Union functions. These leaves will be granted
based on the Company’s operational requirements. Employees will retain service,
seniority and benefit during this leave of absence. Requests for these leaves
must be made by the Union to the Company not less than fourteen (14) days before
the leave.
Section 2. Upon thirty (30) days written notice from the Union, a long-term
unpaid leave of absence to perform work for the Union will be granted for one
(1) employee for up to one (1) year. The employee may elect to return to the
employee’s previous classification with a thirty (30) day written notice for
reinstatement from the Union to the Company. The employee will hold and

-20-



--------------------------------------------------------------------------------



 



accumulate seniority and continuous service for all purposes during the leave.
Upon request, the employee will be allowed to continue in the Company Group
Health Plan, and any Disability Plans, by paying the full cost of the benefits
during the leave. Reinstatement will be granted if the employee is physically
able to return to the previously held classification, as determined by the
Company paid physical examination. If the employee is physically unable to
return to the previous held classification, the employee will be allowed to
return to a job the employee is qualified to perform, if such job exists.
ARTICLE 21
FAMILY AND MEDICAL LEAVE
Section 1. The Company will comply with all applicable State and Federal laws,
which address employees’ rights to request or obtain family or medical leaves.
Employees who have been employed for at least one (1) year and worked at least
1250 hours during the preceding twelve (12) month period, shall be granted leave
of absence in the event of: the birth of a child and in order to care for that
child; the placement of a child for adoption or foster care, and to care for the
newly placed child; care for a spouse, child, or parent with a serious health
condition; or a serious health condition that makes the employee incapable of
performing the essential functions of his/her job.
Such leave will be guaranteed for up to a maximum of twelve (12) weeks in a
rolling twelve (12) month period. Leave while an employee is off work receiving
short-term disability benefits or worker’s compensation benefits will be
designated as Family Medical Leave, to the extent that it qualifies under State
or Federal law, and will run concurrently with Family Medical Leave Act “FMLA”
leave.
Section 2. Request for such leave shall be made through the Human Resources
Department. When the need for leave is foreseeable, the employee shall provide
at least thirty (30) days advance notice. An employee may request more than one
(1) family leave within a twelve (12) month period, but the total time on leave
within that period may not exceed twelve (12) weeks.
Section 3. The employee will provide medical certification to the Company
confirming the need for family and medical leave within 15 days of the request
for leave. The request for such leave may require renewal and new medical
certification submitted to the Company every thirty (30) days.
Section 4. Credited service for all purposes under this Agreement will accrue
during the period covered by the family and medical leave of absence. The
employee returning from family and medical leave will be reinstated to the
position held prior to the leave, or a comparable position.

-21-



--------------------------------------------------------------------------------



 



Section 5 . Employees will not be disciplined for absences covered under the
FMLA. Employees will not be required to use vacation for approved FMLA absences.
However, the Company will waive the advanced vacation notice requirement for an
employee electing to use paid vacation for this leave.
Available vacation, the personal holiday and/or sick/personal days (or a
combination thereof) used to satisfy the waiting period for short-term
disability benefits will not be charged against FMLA leave entitlement.
Section 6. Represented Employees that are absent from work due to their own
non-occupational illness or injury and are eligible and approved for leave under
the FMLA but do not qualify for STD benefits will be required to substitute paid
leave for the unpaid leave provided under the FMLA.
Employees absent in the above circumstances will be provided the option of using
available regular vacation, personal holiday and/or sick and personal days as
paid time to be substituted for unpaid Family and Medical Leave. The Company
will waive the advanced notice requirement for an employee electing to use paid
vacation and/or personal holiday. The order and combination of which days to be
used is at the option of the employee, provided that their selection is made in
writing and received by the Human Resources department no later than 15 days
after receiving notice that such selection needs to be made. If the employee
makes no choice to the contrary within the 15 days, the Company will substitute
available sick/personal days, regular vacation and the personal holiday, in that
order, for all unpaid Family and Medical leave taken under the circumstances
described herein.
Section 7. Employees will not perform work for pay while on family and medical
leave, except with written permission of the Company.
Section 8. All other requirements and conditions under the FMLA of 1993 shall
apply.

-22-



--------------------------------------------------------------------------------



 



ARTICLE 22
MILITARY SERVICE
Section 1. The Company shall accord to each employee who leaves active
employment to enter military service of the United States or Reserve or National
Guard, such rights as the employee shall be entitled to under the Uniform
Services and Reemployment Rights Act (USERRA).
Section 2. With the exception of an Executive Order, any employee who is
required to attend duty for the Reserve of the Armed Forces or the National
Guard shall be paid, for a period or periods not to exceed a total of seventeen
(17) days per calendar year and such pay shall be the excess of the employee’s
base wages over Government base wage for the period of military leave, not to
include any forms of living expenses.
ARTICLE 23
BEREAVEMENT LEAVE
Section 1. In the event of the death of an employee’s immediate family member, a
reasonable period of unpaid leave will be granted to the employee. Immediate
family includes the employee’s spouse, children, stepchildren, parents,
stepparents, brothers, sisters, stepbrothers, stepsisters, grandparents and
grandchildren, and the parents and grandparents of the employee’s spouse.
Section 2. To offset the expenses associated with attending the funeral, any
employee who has completed the probationary period will be paid forty (40) hours
of base wages in the event of the death of a spouse, child or step-child, or
twenty-four (24) hours of base wages in the event of the death of any other
immediate family members listed above.
ARTICLE 24
JURY AND WITNESS SERVICE
Section 1. Employees selected for jury duty or subpoenaed for witness service
will be allowed the necessary time off to perform the service. Employees must
contact their immediate supervisor prior to reporting for jury duty or
subpoenaed witness service. An employee who reports and is then released from
service must immediately contact the employee’s supervisor to coordinate return
to work. The Company will make reasonable allowances for travel and shift
schedules.
Section 2. Regular full-time employees who are absent because of jury duty,
government subpoena where the Company is not a party, or Company

-23-



--------------------------------------------------------------------------------



 



subpoena, will be paid the difference between the jury duty or specified witness
pay and their normal base wages for scheduled shifts missed. Employees will be
required to provide documentation of service to receive applicable pay.
ARTICLE 25
CONTRACTING OUT
Section 1. The Company, having the availability of equipment, skills, manpower,
or the time to do the work, will not contract out classified work now being done
by employees of the Company as long as there are qualified employees or
qualified former employees with re-employment rights and provided such
contracting does not result in the layoff of employees or their displacement to
other job classifications covered by this Agreement. This will not apply to the
installation of equipment or construction or any other activities not ordinarily
done by employees of the Company.
Section 2. Before commencing any major contract job to be performed on the
premises, the Company will notify the Local Unit Chairman, in writing,
describing the nature, scope, and expected duration of the work to be performed.
The Company further agrees that it will meet, as necessary, with the Local Unit
Chairman, to discuss information concerning contracting out. Requests for such
meetings shall not be unreasonably denied.
ARTICLE 26
MISCELLANEOUS
Section 1. In July of each year, mechanics and electricians who are on the
seniority list will receive a tool allowance of four hundred dollars ($400.00)
and two hundred dollars ($200.00) respectively.
Section 2. In July of each year, the Company will provide a one hundred fifty
dollar ($150.00) boot allowance for all employess on the seniority list. It is
required that employee’s be in compliance with Stillwater Mining Company’s safey
footwear equipment.
Section 3. The Company will provide a secure bulletin board at each of the
locations covered by this Agreement.
Section 4. Employees in the bargaining unit will have access to their own
personnel file, by appointment with the Human Resources Manager, for the purpose
of reviewing it in person. A union representative may accompany the employee.

-24-



--------------------------------------------------------------------------------



 



Section 5. Required notices may be made by personal service, confirmed facsimile
transmission or certified mail, return receipt requested. The designated party
for the Company is the Human Resources Manager. The designated party for the
Union is the International Representative. Each party will provide the other
with the name and address of the individual who is authorized to receive notices
under this Section.
Section 6. Any employee required to work more than two (2) hours beyond the
normal quitting time will be provided with a meal. An additional meal will be
furnished for each additional four (4) hours of continuous work. The Company
may, with the agreement of the involved employees, in lieu of a meal and time to
eat the meal, compensate the employee by the payment of one (1) additional hour
at time and one-half (11/2).
Section 7. The Company shall provide reasonable access to East Boulder Mine
property to the Local International Representative, Local President, Local
Chairman and Workers Committee members for the purpose of conducting Union
business as provided by existing permits, agreements, plans and proceedures.
Sectiion 8. The Company shall provide emergency response systems including
medical, communication, and rescue coordination.
Section 9. It was agreed upon that the bus transporting employees to the East
Boulder Operations will not leave the Big Timber designated departure location
prior to 5:50 a.m. day shift and 5:50 p.m. night shift, with a site arrival time
of fifteen (15) minutes before the start of shift. The bus is scheduled to
depart the property fifteen (15) minutes after the end of shift. If the bus
departs the property more than fifteen (15) minutes after the scheduled
departure time as a result of Company actions, employees will receive one half
(1/2) hour of their base pay. It is understood that employees will arrive at
work and be ready on time for their scheduled shift or the Big Timber departure
time will need to be re-adjusted. Bussing shall continue along existing routes
including reasonable locations within the pickup and drop off points as provided
by the bussing provider.
Section 10. The Company and the Union shall equally share the expense to print
and provide a copy of this Agreement in booklet form produced by a union print
shop, if available, to each employee.

-25-



--------------------------------------------------------------------------------



 



ARTICLE 27
MINE/PLANT CLOSURE
Section 1. The Company agrees it will notify the Union in writing of any
mine/plant closure at least thirty (30) days in advance, or as is practical, in
compliance with the Worker Adjustment Retraining and Notification Act. The
Company and the Union shall meet to bargain in good faith regarding the effect
and possible options for employees and the Company.
ARTICLE 28
NO STRIKE
Section 1. During the term of this Agreement, there will be no strike, work
stoppage, picketing, honoring of any picket line at the Company premises, work
slowdown, sympathy strike, or any other form of economic pressure directed
against the Company or its services on the part of the Union or its members
covered by this Agreement. The Company will not lock out any bargaining unit
employee during the term of this Agreement.
Section 2. In the event of any breach of this Article, the Union will
immediately declare publicly that such action is unauthorized, will immediately
order its members to resume their normal duties and continue to take any
necessary action to correct the problem and restore the Company to full
operation.
ARTICLE 29
PAST PRACTICE
Section 1. This Agreement supercedes any previous oral and written agreements
between the Company, its employees and the Union. The Company will not be bound
by any past understandings, practices and/or customs between the Company, its
employees, and the Union on matters not specifically governed by the terms of
this Agreement, except those mutually agreed upon in writing during the
negotiations for this agreement.
ARTICLE 30
VALIDITY
Section 1. Nothing contained in this Agreement will be construed in any way as
interfering with the obligation of the parties to comply with any and all State
and Federal laws, or any rules, regulations, and orders of duly constituted
authorities pertaining to matters covered by this Agreement, and such compliance
will not constitute a breach of this Agreement.

-26-



--------------------------------------------------------------------------------



 



Section 2. If any court holds any part of this Agreement invalid, that decision
will not invalidate the entire Agreement.
ARTICLE 31
COMPLETE AGREEMENT
Section 1. This Agreement during its life may be amended only by mutual consent
of the parties. Any amendments made to this Agreement will be reduced to written
form and will be duly signed by the authorized representatives of the Company
and the Union.
Section 2. The parties acknowledge that during the negotiations resulting in
this Agreement, each had the unlimited right to make proposals with respect to
all subjects of collective bargaining. The understandings and agreements arrived
at by the parties after exercise of that right are included in this Agreement.
Therefore, the Company and the Union each waive the right and each agrees that
the other will not be obligated to bargain collectively with respect to any
matter referred to by this Agreement or with respect to any subject not
specifically referred to in this Agreement, except those required by law, even
though the subject may not have been within the knowledge or contemplation of
either or both of the parties at the time that they negotiated this Agreement.
ARTICLE 32
TERM OF AGREEMENT
Section 1. This Agreement will be in effect from July 1, 2005 until noon July 1,
2008, and if not terminated at the end of that period by sixty (60)_days written
notice by one party to the other prior to this date, will continue in effect
until terminated by either party upon ninety (90) days written notice of its
desire to terminate or modify this Agreement.

-27-



--------------------------------------------------------------------------------



 



With their signatures, the authorized representatives of the parties express
their agreement.

          STILLWATER MINING COMPANY    
 
       
By:
       
 
       
 
  John Stark    
Date:
       
 
       
 
       
By:
       
 
       
 
  Kris Koss    
Date:
       
 
       
 
       
By:
       
 
       
 
  Clayr Alexander    
Date:
       
 
       
 
       
By:
       
 
       
 
  Jeff Sargent    
Date:
       
 
       
 
        USW International Union and its Local 1, East Boulder Unit    
 
       
By:
       
 
       
 
  Steven Gentry    
Date:
       
 
       

-28-



--------------------------------------------------------------------------------



 



         
 
       
By:
       
 
       
 
  Brad Shorey    
Date:
       
 
       
 
       
By:
       
 
       
 
  Paul Crnkovich    
Date:
       
 
       
 
       
By:
       
 
       
 
  Tom Tollefeson    
Date:
       
 
       
 
       
By:
       
 
       
 
  Randy Aamodt    
Date:
       
 
       
 
       
By
       
 
       
 
  Hugh Seward    
Date:
       
 
       

-29-



--------------------------------------------------------------------------------



 



APPENDIX A
STILLWATER MINING COMPANY
BARGAINING UNIT BASE RATES STRUCTURE

                              7/1/2005   7/1/2006   7/1/2007 Position Title  
Base Rate   Base Rate   Base Rate
Leadman — Mechanic
  $ 25.57     $ 26.33     $ 27.12  
Leadman — Electrician
  $ 25.57     $ 26.33     $ 27.12  
 
                       
Mechanic 1
  $ 23.46     $ 24.16     $ 24.88  
Electrician 1
  $ 23.46     $ 24.16     $ 24.88  
 
                       
Leadman — Mine/Mill
  $ 23.34     $ 24.04     $ 24.76  
 
                       
Leadman Warehouse/
  $ 22.65     $ 23.33     $ 24.03  
Construction/Equipment Operator
                       
 
                       
Mechanic II
  $ 21.61     $ 22.26     $ 22.93  
Electrician II
  $ 21.61     $ 22.26     $ 22.93  
 
                       
Miner I
  $ 21.41     $ 22.05     $ 22.71  
Mill Operator I
  $ 21.41     $ 22.05     $ 22.71  
U/G Construction I
  $ 21.41     $ 22.05     $ 22.71  
Diamond Driller I
  $ 21.41     $ 22.05     $ 22.71  
 
                       
Heavy Equipment Operator I
  $ 20.40     $ 21.01     $ 21.64  
Miner II
  $ 20.40     $ 21.01     $ 21.64  
Sand Plant Operator
  $ 20.40     $ 21.01     $ 21.64  
 
                       
U/G Equipment Operator I
  $ 20.40     $ 21.01     $ 21.64  
Warehouse I
  $ 20.40     $ 21.01     $ 21.64  
U/G Construction II
  $ 20.40     $ 21.01     $ 21.64  
 
                       
Mechanic III
  $ 18.37     $ 18.93     $ 19.49  
Electrician III
  $ 18.37     $ 18.93     $ 19.49  
 
                       
U/G Equipment Operator II
  $ 17.60     $ 18.13     $ 18.67  
Diamond Driller II
  $ 17.60     $ 18.13     $ 18.67  
Heavy Equipment Operator II
  $ 17.60     $ 18.13     $ 18.67  
Mill Operator II
  $ 17.60     $ 18.13     $ 18.67  
Lead Custodian
  $ 17.60     $ 18.13     $ 18.67  
UG Construction III
  $ 17.60     $ 18.13     $ 18.67  
Miner III
  $ 17.60     $ 18.13     $ 18.67  
 
                       
Equipment Operator III
  $ 15.47     $ 15.93     $ 16.41  
Warehouse II
  $ 15.47     $ 15.93     $ 16.41  
Mill Operator III
  $ 15.47     $ 15.93     $ 16.41  
Custodian
  $ 15.47     $ 15.93     $ 16.41  
 
                       
Probationary Rate
  $ 12.37     $ 12.74     $ 13.12  





--------------------------------------------------------------------------------



 



Stillwater Mining Company
Local 1
Lines of Progression and Bid Positions
(FLOW CHART) [d27651d2765100.gif]
Appendix B

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
Stillwater Mining Company (Company), and USW International Union (Union), hereby
agree as follows:
The following past practices or prior settlements will be continued throughout
the duration of this Agreement:
1. MOU dated 02/28/03, between Company and Union regarding transfer rights to
Columbus facilities of Stillwater Mining Company.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005.

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
Stillwater Mining Company (Company), and USW International Union (Union), hereby
agree as follows:
The following past practices or prior settlements will be continued throughout
the duration of this Agreement:
The Company provides a bonus payment to employees who participate in Mine Rescue
and EMS at East Boulder Operations. The Company agrees to continue its current
practice through the life of this Collective Bargaining Agreement.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005.

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
Stillwater Mining Company (Company), and USW International Union (Union), hereby
agree as follows:
A Memorandum of agreement will be developed between the Company and USW
International Union, Local 1, East Boulder Unit regarding job transfer
opportunities for the Nye mine.
Until such memorandum is written, employees wishing to transfer to the Nye mine
should contact the East Boulder Human Resource department. The Human Resource
department will place the employee’s name on a transfer list.
The Company and Union will finalize the memorandum within sixty (60) days of
ratification of the new contract.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
Stillwater Mining Company (Company), and USW International Union (Union), hereby
agree as follows:
The Company agrees to assign (at their respective leadman rate) one bargaining
unit employee to act as a Health and Safety Representative for the East Boulder
Operation, once the East Boulder Operation produces 1,800 tons per day on a
sustainable basis or if East Boulder Operation’s safety incident rate exceeds
MSHA’s incident rate for Underground Metal/Non-metal mines during any six-month
period.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005.

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
Based on discussions through the negotiation of the Collective Bargaining
Agreement (CBA), the Company recognizes employee concerns with the East Boulder
Operational Incentive (Incentive). The Company will continue to communicate with
employees and the Union on all aspects of the East Boulder Operational
Incentive.
The Company will not make Plan changes which on the average reduce the
operational incentive unless mutually agreed upon with the Union. Structural
changes within the Incentive will be discussed with the Union prior to
implementation. Normally the Company will give the Workers Committee thirty
(30) days advance notice of such changes and to the employees involved, one
incentive period prior to implementation. The Union will also be notified of any
incidental or administrative adjustments, which may become necessary throughout
the CBA period.
Modifications, exclusive rates, or rate adjustments due to special or abnormal
circumstances are not subject to mutual agreement. Examples may include tunnel
rehab, unique construction projects or other infrequent or one time projects.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005.

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
The Company and the Union mutually agree to extend the Labor Agreement set to
expire on July 1, 2005 at 12:00 noon Mountain Daylight Time (MDT). This
extension will remain in effect until 11:59 pm July 9, 2005 MDT.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005.

 



--------------------------------------------------------------------------------



 



Memorandum of Understanding
Between
Stillwater Mining Company
East Boulder Operation
AND
USW International Union, Local 1
East Boulder Unit
The Company agrees to review how the Safety Reward component applies to
individual incentive distribution. The intent is for the review and resulting
changes to East Boulder’s Operational Incentive to be effective for the
incentive period beginning August 1, 2005.
The Safety Eligibility shall apply only to individuals separate from Attendance
Eligibility and will not affect others within the work group.
This incentive modification may be subject to change if East Boulder Operation’s
rolling three month safety incident rate exceeds MSHA’s incident rate for
Underground Metal/Non-metal mines.
This Memorandum of Understanding will expire with the Current Collective
Bargaining Agreement.
 
Stillwater Mining Company,
East Boulder Operations
 
 
Company Official
USW International Union, Local 1,
East Boulder Unit
 
 
Union Official
Signed this            day of           , 2005.

 